DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the eleventh Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision: R-10.2019, which was released in June 2020.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 23 October 2020 has been entered.  
Status of the Claims
In the Reply filed 23 October 2020, Applicant did not amend the claims.  Claims 1 and 13-15 are pending and under consideration.
Status of the Rejections
The rejection of claims 1 and 13-15 under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2004/0213751 A1) in view of Lubrizol (MerquatTM 106 Polymer: Technical Data Sheet (01 November 2011)) and Fevola (“Polyquaternium-6.” Cosmetics and toiletries 126.3 (March 2011) 150-154) is withdrawn
The rejection of claims 1, 14, and 15 under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2004/0213751 A1) in view of Lubrizol (MerquatTM 106 Polymer: Technical Data Sheet (01 November 2011)), Fevola (“Polyquaternium-6.” Cosmetics and toiletries 126.3 (March 2011) 150-154), and Schwartz 2008 (US 2008/0206355 A1) is new.  The examiner notes that this new rejection does not apply to claim 13 because Schwartz 2008 requires the presence of significant concentrations of anionic detersive surfactants (see, e.g., paras. [0095]-[0096]).  MPEP § 2141.02(VI) (“A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.”).  
The provisional rejection of claims 1 and 13-15 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6, 8, and 9 of copending U.S. Application No. 14/174,389 is maintained.
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2004/0213751 A1) in view of Lubrizol (MerquatTM 106 Polymer: Technical Data Sheet (01 November 2011)), Fevola (“Polyquaternium-6.” Cosmetics and toiletries 126.3 (March, 2011) 150-154), and Schwartz 2008 (US 2008/0206355 A1).
Schwartz et al. is directed primarily to anti-dandruff hair care compositions comprising zinc pyrithione (ZPT), as the agent having anti-dandruff activity, and a zinc-containing layered material (ZLM), as an agent that augments the activity of ZPT (abstract and paras. [0007]-[0013]).
In the tables set forth on pages 20-22, Schwartz et al. discloses twenty-four exemplary anti-dandruff hair conditioning compositions (Examples 55-78).  Example 55, among others, is considered especially relevant to the claims of the present application.  Example 55 comprises 2.000 wt% stearamidopropyl dimethylamine (cationic surfactant); 2.500 wt% cetyl alcohol and 4.500 wt% stearyl alcohol (high melting point fatty compounds at a total concentration of 7.0 wt%); 1.610 wt% basic zinc carbonate as the ZLM (anionic particulate); and water (aqueous carrier).  The foregoing concentrations respectively anticipate the corresponding concentration ranges recited in claim 1.  See MPEP § 2131.03 (anticipation of ranges).  The examiner notes that “basic zinc carbonate” is identified as an exemplary particle that naturally has an anionic charge, on page 4 (lines 20 and 26) of the specification, as originally filed.  
Neither Example 55 nor any of the other exemplary hair conditioning compositions disclosed in Schwartz et al. (Examples 56-78) comprises polyquaternium-6, which is required by claim 1.  However, in paragraph [0068], Schwartz et al. discloses that “[t]he compositions of the present invention may contain a cationic polymer.”  Thereafter, in paragraph [0073], Schwartz et al. identifies polyquaternium-6 as a suitable cationic polymer for use in the compositions.  Nevertheless, Schwartz et al. does not quite provide sufficient motivation to select polyquaternium-6 for inclusion in Example 55 or any of the other exemplary anti-dandruff hair conditioning compositions (Examples 56-78).  As explained below, the following three references compensate for this deficiency:  Lubrizol, Fevola, and Schwartz 2008.
Lubrizol is a technical data sheet directed to polyquaternium-6 marketed under the tradename Merquat 106 (page 1).
Lubrizol teaches that MerquatTM 106 has a molecular weight of 1.5 x 104 and exhibits stability over a broad pH range of 1-14 (page 1, left column).  Lubrizol additionally teaches that MerquatTM 106 is suitable for use in hair conditioning compositions and provides the following benefits:  (1) “contributes luster and a soft, silky feel”; (2) “excellent slip, lubricity, and snag-free wet combability”; (3) “excellent dry combability”; and (4) “reduces static.”  Page 1, right column.  In further regard to MerquatTM 106, Lubrizol suggests a starting concentration of 0.75% (30-36% total solids) in hair conditioning compositions (page 1).
Fevola is a cosmetics journal article directed to polyquaternium-6, which is referred to as PQ-6.
Fevola teaches that “[t]he grades of PQ-6 supplied to the personal care industry typically have weight-average molecular weight (Mw) values of ca. 150,000 g/mol, although grades with Mw values as low as 15,000 g/mol are available” (page 150).  “Most commonly,” Fevola additionally teaches, “PQ-6 is found in hair care where it provides lubricity and softness to improve wet and dry combing, reduce static charge buildup, and aid in film formation and style retention” (pages 152, 154).  Furthermore, Fevola teaches that “[r]ecommended use levels of active PQ-6 typically range from 0.2–1.2% w/w” (page 154).  
Schwartz 2008 is primarily directed to anti-dandruff shampoo compositions comprising a and paras. [0010], [0087], [0088], [0117]).
Schwartz 2008 teaches that certain synthetic cationic polymers provide “improved deposition” of ZPT and other anti-dandruff conditioning agent particles onto hair (paras. [0117] and [0087]).  In paragraphs [0123], [0137] and [0143], Schwartz 2008 identifies homopolymers of diallyldimethyl ammonium chloride (a/k/a polyquaternium-6) as exemplary synthetic cationic deposition polymers.  See also Figures 1 and 2 on page 150 of Fevola (showing chemical structure of polyquaternium-6).  Examples 11-13 of Schwartz 2008 establish that polyquaternium-6 is a preferred synthetic cationic deposition polymer.  Page 24 at footnote 11.  
Prior to the filing date of the present application, the teachings of Lubrizol, Fevola, and Schwartz 2008 would have motivated a person having ordinary skill in the art to add MerquatTM 106 or other polyquaternium-6 having a weight-average molecular weight (WAMW) of about 15,000 to 150,000 g/mol, at a concentration of 0.2–1.2% w/w, to Example 55 or any of the other anti-dandruff hair conditioning compositions disclosed in Schwartz et al., in an effort to enhance the composition’s ability to condition hair and deposit ZPT.  That modification would have been made with a reasonable expectation of success, especially considering that (A) polyquaternium-6 is identified as a suitable cationic polymer in the primary reference (Schwartz et al.), (B) the secondary reference (Lubrizol) teaches that polyquaternium-6 marketed under the tradename Merquat 106 is suitable for hair conditioning compositions, (C) the tertiary reference (Fevola) teaches that polyquaternium-6 provides lubricity and softness to improve wet and dry combing, reduce static charge buildup, and aid in film formation and style retention, and (D) paragraph [0108] of Schwartz 2008 teaches compatibility with cationic surfactants.  The recommended polyquaternium-6 concentration range taught in Fevola (0.2% to 1.2 wt%) is overlapped by the i.e., “from about 0.01% to about 5% of a cationic polymer.”  See MPEP § 2144.05(I).  Therefore, claim 1 is prima facie obvious.
Regarding claims 14 and 15, Examples 55, 60-64, 70, and 71 of Schwartz et al. comprise stearamidopropyl dimethylamine, which is identified as a mono-long alkyl amidoamine on page 7, line 10, of the specification of the present application (as filed on 06 August 2015).  Examples 64, 70, and 71 further comprise quaternium-18 (dihydrogenated tallow alkyl dimethyl ammonium chloride), which is identified on page 8, line 26, of the specification as a di-long alkyl quaternized ammonium salt.  Examples 72, 77, and 78 comprise behentrimonium chloride as the cationic surfactant, which is identified on page 7, line 4, of the specification as a mono-long alkyl quaternized ammonium salt.  Given the foregoing examples, three of which disclose combinations of mono-long-alkyl- and di-long-alkyl- cationic surfactants, various combinations of mono-long-alkyl- and di-long-alkyl- cationic surfactants are prima facie obvious.  MPEP § 2141.03(I) (“‘A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.’”), quoting KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  
Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Claims 1 and 13-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6, 8, and 9 of copending U.S. Application No. 14/174,389 (as amended on 23 July 2020).
The conflicting claims (the claims of the ’389 application) differ only marginally in scope from the claims of the present application.  For example, compare conflicting claims 1, 3, and 8 to claims 1, 13, and 14 of the present application.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Claims 1 and 13-15 are rejected.  
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/P.A./
13 February 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611